835 F.2d 873Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Albert W. DODD, Petitioner,v.U.S. RAILROAD RETIREMENT BOARD, Respondent.
No. 87-2583.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 29, 1987.Decided Dec. 10, 1987.

Albert W. Dodd, pro se.
Marguerite Palmaccio Dadabo, John C. Ficerai, C.C. Seldon, Steven Alan Bartholow, U.S. Railroad Retirement Board;  Dale Gene Zimmerman, General Counsel;  Edward Stanley Hintzke, Assistant General Counsel, for respondent.
Before MURNAGHAN, SPROUSE, and ERVIN, Circuit Judges.
PER CURIAM:


1
Albert W. Dodd seeks review of a final decision of the Railroad Retirement Board.  We dismiss the petition for review because it was not timely filed.


2
Section 259.6, 20 C.F.R., provides that a party seeking review of a decision of the Railroad Retirement Board may file a petition for review in the court of appeals for the circuit in which the party resides.  Such a petition "must be filed within 90 days following the date on which the notice of the Board's decision was mailed to that party" (emphasis added).  This Court may not enlarge this time period.  Fed.R.App.P. 26(b).


3
The Board mailed its decision to Dodd under a cover letter dated 12 January 1987;  Dodd received the letter on 26 January.  Dodd filed his petition for review on 4 May 1987, 112 days after the Board's apparent mailing date and 98 days after his receipt of the Board's decision.  This Court lacks jurisdiction to consider this petition.


4
We dispense with oral argument because the facts and legal contentions are adequately presented in the briefs and record and oral argument would not significantly aid the decisional process.


5
DISMISSED.